IMMUCELL CORPORATION

EXHIBIT 10.2

FORM OF INCENTIVE STOCK OPTION AGREEMENT

ImmuCell Corporation, a Delaware corporation (hereinafter the “Company”), hereby
grants to __________ (the “Optionee”), pursuant to the Company’s 1989 Stock
Option and Incentive Plan (hereinafter the “1989 Plan’), a copy of which is
attached hereto as Exhibit A, and Incentive Stock Option (the “Option”) to
purchase ______(            ) shares of common stock of the Company at price of
$________ per share, such price being equal to the Fair Market Value (as defined
in the 1989 Plan) of the common stock on the date hereof.

This Option is specifically subject to all of the terms and conditions of the
1989 Plan with the same force and effect as if fully set forth in this Option.
In the event of any inconsistency or misunderstanding with respect to the terms
of this Option, as compared with the provisions of the 1989 Plan, the provisions
of the 1989 Plan shall control and prevail.

1. EXERCISE.

This Option may be exercised in full or in part pursuant to the procedures and
requirements set forth in the 1989 Plan. This Option shall be exercisable
according to the following schedule:

The purchase price for the shares purchased upon exercise of this Option shall
be paid in cash or certified check, or at the discretion of the Compensation and
Stock Option Committee of the Board of Directors of the Company (i) by the
delivery of shares of the Company’s common stock with a Fair Market Value at the
time of exercise equal to the total option price, or (ii) by any combination of
the methods described above. As soon as practicable following an exercise of
this Option by delivery to the Company of the exercise price, the Company shall
provide the Optionee with a certificate for the shares being purchased. Such
certificates shall have endorsed thereon any legends required under federal or
state securities laws.

2. NON-TRANSFERABILITY.

Except as otherwise provided in the 1989 Plan, this Option is not transferable
by the Optionee, and is exercisable only pursuant to the terms and limitations
of the 1989 Plan.

3. TERMINATION OF OPTION.

Unless earlier terminated pursuant to the terms of the 1989 Plan, this Option
shall terminate ____(            ) years from the dare hereof, on ___________ ,
and may not be exercised after that date. If the Optionee’s employment by the
Company shall terminate for any reason other than disability or death, his or
her rights under this Option shall be governed by Section II.2.(c) (ii) of the
1989 Plan; if the Optionee’s employment by the Company shall terminate by reason
of disability, his or her rights under this Option shall be governed by Section
II.2. (c) (iii) of the 1989 Plan; and if the Optionee’s employment by the
Company shall terminate by death, his or her rights under this Option shall be
governed by Section II.2 (c) (iv) of the 1989 Plan.



--------------------------------------------------------------------------------

4. ACKNOWLEDGEMENT OF OPTIONEE.

The Optionee hereby accepts the grant of the foregoing Option and agrees to be
bound by its terms and provisions. The Optionee further acknowledges receipt of
a copy of the 1989 Plan, that he or she has read and understood the same, and
agrees to be bound by its terms, conditions and restrictions.

5. DATE OF OPTION.

The Option is granted as of ___________________

 

IMMUCELL CORPORATION By:     Its:   Chief Financial Officer and Treasurer  
Optionee

 

-2-